    Case 16-31602          Doc 2264-1 Filed 06/11/20 Entered 06/11/20 11:50:41                              Desc
                                    Declaration Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  Charlotte Division


In re:
                                                            Chapter 11
KAISER GYPSUM COMPANY, INC., et al.,1
                                                            Case No. 16-31602 (JCW)
                           Debtor.
                                                            (Jointly Administered)



                          DECLARATION OF HOWARD F. JENSEN
                        FOR ADMISSION TO PRACTICE PRO HAC VICE


         Howard F. Jensen submits the following declaration in support of the motion for my

admission pro hac vice to represent Glacier Northwest, Inc.

         1.       I am a member in good standing of the bar of the highest court of the State of

Washington, where I regularly practice law.

         2.       I am a Member of the law firm of Veris Law Group PLLC, 1809 7th Ave., Suite

1400, Seattle, WA 98101. My telephone number is (206) 829-9590 and my email address is

howard@verislawgroup.com.

         3.       I am also admitted to practice before and remain in good standing with the Courts

in the following jurisdictions:

                  U.S. Court of Appeals for the 9th Circuit
                  U.S. District Court for the Western District of Washington
                  U.S. District Court for the Eastern District of Washington
                  Oregon Supreme Court



1
  The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers
follow in parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente Cement, Inc. (7313). The
Debtors’ address is 300 E. John Carpenter Freeway, Irving, Texas 75062.
  Case 16-31602        Doc 2264-1 Filed 06/11/20 Entered 06/11/20 11:50:41                 Desc
                                Declaration Page 2 of 2



       4.      I have never been the subject of any formal suspension or disbarment proceedings;

never been denied admission pro hac vice in this or any other jurisdiction or had pro hac vice

admission revoked; never had any certificate or privilege to appear and practice before any judicial

or administrative body suspended or revoked; and has never received public discipline by any

court or lawyer regulatory organization.

       5.      I agree to be bound by the Rules of this Court upon my admission.

       I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Dated: Seattle, Washington,
        June 10, 2020
                                              /s/ Howard F. Jensen
                                              Howard F. Jensen
